Citation Nr: 0839474	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-14 675	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1988 to August 1990.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that denied service 
connection for residuals of low back injury.  

By decision of April 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, probative medical evidence establishes no 
nexus between the veteran's inservice low back complaints and 
the lumbar degenerative disc disease first diagnosed several 
years post service.


CONCLUSION OF LAW

The criteria for service connection for residuals of low back 
injury are not met.  38 U.S.C.A.  §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A May 2004 pre-rating RO letter informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing that a 
disability existed from the time of military service to the 
present time, or began in or was made worse by his military 
service).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The Board thus finds that that letter satisfies the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the May 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the August 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO furnished him notice pertaining to the 
effective date information by letter of May 2006, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claim, to include obtaining all 
service and pertinent post-service VA and private medical 
records.  He was afforded a comprehensive VA examination in 
May 2008. Significantly, the veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In an April 2006 statement, the veteran stated 
that he had no additional information or evidence to submit 
in connection with his claim.  In May 2006 written argument, 
the veteran's representative stated that he had no additional 
evidence to submit in connection with the veteran's claim.  
In an August 2008 statement, the veteran's representative 
stated that he had no additional argument to submit in 
connection with the veteran's claim.      

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes that, in his Substantive Appeal, the 
veteran requested a Board hearing before a Veterans Law Judge 
at the RO.  Although in May 2006 the RO notified the veteran 
and his representative of a Board hearing that had been 
scheduled for him at the RO for a date in June, the veteran 
failed to report for the hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

The veteran contends that he currently has residuals of 
inservice low back injury documented in 1990 service medical 
records.

A review of the service medical records discloses that the 
veteran was seen in January 1990 with a 4-day history of low 
back pain which began while playing basketball.  On 
examination, range of motion was restricted, and the veteran 
could not bend backwards.  There was no leg numbness.  The 
assessment was possible strain/mechanical low back pain.

In February 1990, the veteran was seen again for complaints 
of low back pain.  On examination, he could bend and touch 
his toes.  There was tightness in the low back region, but no 
spasms.  The assessment was strained back muscles.

In March 1990, the veteran complained of the return of low 
back pain after playing football the day before.  He stated 
that his legs hurt when walking, and that he had a tingling 
sensation in the entire lower back region.  On examination, 
range of motion was limited, but straight leg raising was 
negative.  The assessment was acute low back pain.

In April 1990, the veteran elected not to undergo a 
separation medical examination.

Post service, the veteran was seen in the VA outpatient 
clinic in January 1993 with a 2-month history of low back 
pain.  The examiner noted that he did much heavy lifting and 
bending on the job.  Examination showed pain with 
hyperflexion, but range of motion was not decreased.  
Straight leg raising was negative, and deep tendon reflexes 
were 2+ bilaterally, with no muscle wasting.  X-rays revealed 
narrowing of the intervertebral disc spaces at L4-5.  The 
impression was low back strain.  

In June 2003, the veteran underwent a bilateral intra-
articular facet joint block at L4-5 and L5-S1 at the Oklahoma 
Spine Hospital.  There was no medical opinion linking this 
disability to military service or any incident thereof.

On May 2008 VA orthopedic examination, the physician reviewed 
the claims folder.  The veteran denied medical treatment for 
his back post service until 1993, when he complained of low 
back pain while playing basketball.  After current 
examination, the diagnosis was lumbar degenerative disc 
disease (DDD).  The examiner reviewed the service medical 
records showing complaints of low back pain in 1990, noted 
the lack of medical evidence of any back disability post 
service from 1990 to 1993, commented that the 1993 medical 
evidence was not indicative of any ongoing back 
symptomatology, and observed that there was no intervening 
medical evidence between 1993 and 2003 to indicate that the 
veteran had ongoing lumbar spine symptomatology.  On that 
basis, the physician opined that it was not likely that the 
veteran's current low back disability was attributable to 
inservice injury.

In this case, there is no question that the veteran had low 
back complaints in service; the sole question for resolution 
is whether there is a nexus between those complaints and his 
current lumbar DDD.  In this regard, the Board ascribes great 
probative value to the 2008 VA physician's opinion that it 
was not likely that the veteran's current low back disability 
was attributable to inservice injury.  This opinion was 
arrived at after a thorough and comprehensive review of the 
service medical records, the veteran's medical history, and 
the post-service medical records in his claims folder; 
current examination of the veteran; and the doctor's 
professional knowledge of the spine.  The Board thus finds 
the clinical observations and opinion of the 2008 VA 
physician to be dispositive of the question of service 
connection for residuals of low back injury, and that these 
uncontradicted medical observations and opinion militate 
against the claim.  

On that record, the Board finds no basis upon which to grant 
service connection for residuals of low back injury.  In the 
absence of competent and persuasive evidence showing a nexus 
between the veteran's inservice low back complaints and his 
current lumbar DDD, the Board finds no basis upon which to 
grant service connection for residuals of low back injury.  
   
In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, the veteran being a layman 
without appropriate medical training and expertise, his 
assertions are not supported by any competent evidence 
showing a medical nexus between his inservice low back 
complaints and the current lumbar DDD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the veteran's own assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of low back injury must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of low back injury is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


